Title: From Alexander Hamilton to James McHenry, 3 July 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York July 3rd. 1799
          
          I send you a correspondence between Major Wilcocks & Mr. Richards contractor on the subject of Issuing provisions. This is a case in which it is indispensible to act with decision.
          I request your permission to declare the contract at an end and employ agents to furnish the Troops—If there be som legal doubt the legal construction of the contract, the real and fair intent of it is not doubtfull—At all events the Government must not be dictated to by the contractor or the gross greatest abuses will follow and the utter discontent of the Troops. Previous to going to extremity I shall have an unequivocal explanation with the contractor—
          With great Respect I have the honor to be sir Yr. Obedt. st.
          
            — Please return the originals with your answer
          
          — Secy at War
        